455 F.2d 523
UNITED STATES of America, Plaintiff-Appellee,v.Arthur CALLAWAY, Defendant-Appellant.
No. 71-3157 Summary Calendar.**
United States Court of Appeals,Fifth Circuit.
Feb. 28, 1972.

Before WISDOM, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:


1
Arthur Callaway appeals a conviction of willfully and knowingly possessing a firearm made in violation of Section 5822, Title 26, U.S.C., in violation of Section 5861(c), Title 26, U.S.C.


2
Instead of a brief, the government has a filed a Confession of Error, as follows:


3
"Counsel for Appellee has thoroughly examined the merits of Appellant Callaway's brief and has consulted at length with the Criminal Division of the Department of Justice, Washington, D. C. After due deliberation and in light of the recommendation of the Department of Justice, the government has concluded that it will not oppose the granting of Callaway's claim for relief for the reasons stated in his brief."


4
We reverse the judgment of the Court below.


5
Reversed.



**
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I